DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/29/2021 has been entered. Claims 1-3, 8-10, and 13 are pending in the application.  
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Hallberg being directed to centralized preparation and distribution of concentrate and teaching away from the addition of a second container, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hallberg teaches sensing and monitoring concentrate dialysis solution containers for level and when empty, as discussed below.
Applicant’s arguments with respect to Hallberg and deaerating, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Polaschegg and Raiford teach deareation in response to sensed properties, as discussed in the rejections below.
In response to applicant’s arguments regarding the combination of references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Polaschegg and Raiford teach air separation and flushing in dialysis machines in a high pressure phase and degassing in response to sensed properties, Hallberg teaches sensing and monitoring concentrate dialysis solution containers for level and when empty, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the levels within concentration containers, such as at the end of use of the container and to remove unwanted air from the system. 
In response to applicant’s arguments concerning the double patenting rejections, the rejection has been modified to indicate the rejection of claim one above. While the instant claims do not require a conductivity meter, the prior art of record discloses a conductivity meter. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) are: 
Claim 1, special air separation, interpreted in light of the specification page 6 paragraph 1 as opening and closing the valve, or equivalents thereof.
Claims 4, 5, 6, recognition means, interpreted as at least one sensor, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raiford (US PG Pub 2011/0120302), in view of Polaschegg (WO2012/052151A1), optionally in view of Ballantyne (US PG Pub 2016/0058933), in view of Hallberg (EP0714668A1) or Polaschegg in view of Raiford, in view of Hallberg (EP0714668A1).
With respect to claim 1, Raiford teaches a dialysis machine with an extracorporeal blood system (Figure 1, [0011]); a dialyzer (11, [0019]), control unit ([0063-0064]), balancing chamber (26 or 28 [0020]) having two balancing chamber halves ([0025]), a line to the balancing chamber ([0037]), a mixing chamber, upstream  of the balancing chamber ((82) Figures 2  and 6) directly or indirectly connected to a de-airing line (106) (Figure 1), closable by a valve (80), a control unit configured that opens and closes a valve for flushing and degassing ([0052-0056]), a special air separation in a high pressure phase (flushing step [0018, 0043, 0052], air sensor ((112, 114) recognition means ) detects when fluid fills the air separation chamber, and that the sensor may be alternately disposed ([0056]), flushing step administered intermittently when gas is detected, connected to the control unit such that the detection initiates the operating state of the air separation ([0008]), or alternatively, a de-airing line (136), closable by a valve (134), and a control unit that opens and closes the valve for the air separation is in its high-pressure phase ([0039]).
Raiford teaches air separation in a high pressure phase as discussed above, but does not explicitly discuss the disposition of the balancing chamber membrane or a dead time. Raiford is also silent on sensing a missing or empty concentrate container. 
Polaschegg teaches a device for extracorporeal treatment of blood (pg. 4, lines 1-10), a dialyzer (filter 30, pg. 8, lines 8-20), a control unit (control means, pg. 4, lines 1-10), a balancing chamber with halves for dialysis fluid, connected to the dialyzer (balancing chambers 10, 20, pg. 8, lines 8-20), a mixing chamber (pg. 8, lines 1-7), connected to de-airing line with a valve (valve 9, pg. 8 lines 8-20). The control unit configuration is interpreted as a programming step: to open and close the valve, control unit opens valve at least once when balancing chamber half is full/high pressure to vent air closes the valve once or several times when the balancing chamber half of the balancing chamber that is in fluidic connection with said line is in its high-pressure phase, an opening of the valve in the dead time of the balancing chamber, control unit is further configured such that the control unit carries out a normal air separation cycle, wherein the normal air separation cycle only comprises an opening of the valve in the dead time of the balancing chamber (see pg. 11, line 34 - pg. 12, line 4), control means configured to control the degassing means according to at least one operational parameter of the device (abstract), operational parameter can be a pressure of the liquid (page 6 lines 24-26), and in secondary degassing means, degassing pressure sensor 31, the process of degassing starts if water or fresh dialysate flows through line 1 into chamber 2, decreasing fluid level in chamber 34 is detected by sensor 43 (recognition means) and the control unit opens the air release valve for a short period of time to release gas (page 13 lines 20-26) the control unit configured such that low fluid level initiates the air separation when the named detection has taken place by the recognition means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Polaschegg’s degassing when the balancing chamber half is full/high pressure in to Raiford’s dialysis machine, as according to Polaschegg, when water is over saturated it will degass spontaneously on contact with surfaces such as membranes, like that in the dialyzer and balancing chambers (page 10 line 27-page 11 line 2), and according to Ballantyne, the presence of air or gas between the balancing chamber and a balancing chamber valve, coupled with a rapid valve closure, could cause excess fluid to be pushed through the balancing chamber without being balanced by fluid from the opposite side of the balancing chamber ([0287]).
With respect to the limitation of sensing an empty or missing container, or when the container has fallen below a specific level. Raiford teaches air sensor (114) detects when fluid fills the air separation chamber, that the sensor may be alternately disposed, and a flushing step administered intermittently when gas is detected, as discussed above. Polaschegg teaches decreasing fluid level in chamber 34 is detected by sensor 43 (recognition means) and the control unit opens the air release valve for a short period of time to release gas (page 13 lines 20-26). Neither Raiford nor Polaschegg when neither the lack nor an empty state of a concentrate container nor when the concentrate container has fallen below a certain level. 
Hallberg teaches a method and apparatus for preparing for example a dialysis solution, and the use of multiple containers, monitoring those containers with sensors, and controlling and priming the system, and an indication that one container is empty is obtained by means of conductivity meter 32, alternatively the pressure meter 30 can be used which indicates a lower pressure as the container is emptied, or visual indication of the NaCl containers (col 7 lines 24-33), and to monitor the concentration for deviations, such as at the end of use of the container (Hallberg col 8 line 56 – col 9 line 23) (recognize when a concentrate container is not connected, is empty, or when the concentrate container has fallen below a certain level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitoring of the solution and container of Hallberg into the degassing systems of Raiford and Polaschegg to provide a second container to achieve a longer operating time, and to monitor the saturation levels of the concentrate (Hallberg col 8 line 56 – col 9 line 23), and connect a second container (Hallberg col 7 lines 17-36), such that the detection of a low or empty container would initiate flushing a special air separation, as according to Raiford, residual air is often disposed within the container, a reduction of gasses within the container provides more space for the introduction of fluid (Raiford [0034-0035]).
Alternatively, Polaschesgg in view of Raiford:
Polaschegg teaches a device for extracorporeal treatment of blood (pg. 4, lines 1-10), a dialyzer (filter 30, pg. 8, lines 8-20), a control unit (control means, pg. 4, lines 1-10), a balancing chamber with halves for dialysis fluid, connected to the dialyzer (balancing chambers 10, 20, pg. 8, lines 8-20), a mixing chamber (pg. 8, lines 1-7), connected to de-airing line with a valve (valve 9, pg. 8 lines 8-20). The control unit configuration is interpreted as a programming step: to open and close the valve, control unit opens valve at least once when balancing chamber half is full/high pressure to vent air closes the valve once or an opening of the valve in the dead time of the balancing chamber, control unit is further configured such that the control unit carries out a normal air separation cycle when neither the lack nor an empty state of a concentrate container nor when the concentrate container has fallen below a certain level is detected on the part of the recognition means, wherein the normal air separation cycle only comprises an opening of the valve in the dead time of the balancing chamber (see pg. 11, line 34 - pg. 12, line 4), control means configured to control the degassing means according to at least one operational parameter of the device (abstract), operational parameter can be a pressure of the liquid (page 6 lines 24-26), and in secondary degassing means, degassing pressure sensor 31, the process of degassing starts if water or fresh dialysate flows through line 1 into chamber 2, decreasing fluid level in chamber 34 is detected by sensor 43 (recognition means) and the control unit opens the air release valve for a short period of time to release gas (page 13 lines 20-26) the control unit configured such that low fluid level initiates the air separation when the named detection has taken place by the recognition means.
Polaschegg is silent on the location of the mixing chamber, but does teach these are known in the art (page 1 lines 15-35), and further is silent on the recognition means configured to detect the lack or an empty state of a concentrate container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the mixing components upstream of the balancing chamber in order to provide the appropriate concentration of solution to the dialyzer.
Alternatively, Raiford teaches a dialysis machine with an extracorporeal blood system (Figure 1, [0011]); a dialyzer (11, [0019]), control unit ([0063-0064]), balancing chamber (26 or 28 [0020]) having two balancing chamber halves ([0025]), a line to the balancing chamber ([0037]), a mixing chamber (82) directly or indirectly connected to a de-airing line (106) (Figure 1), closable by a valve (80), a control unit configured that opens and closes a valve for flushing and degassing ([0052-0056]), and the mixing  (see Figures 2 and 6, mixing chamber 82, balancing chamber 26/28), and further teaches a flushing step for removing gases at a first pressure, and a second pressure, that is a normal operation pressure ([0050]).
Hallberg teaches a method and apparatus for preparing for example a dialysis solution, and the use of multiple containers, monitoring those containers with sensors, and controlling and priming the system, and an indication that one container is empty is obtained by means of conductivity meter 32, alternatively the pressure meter 30 can be used which indicates a lower pressure as the container is emptied, or visual indication of the NaCl containers (col 7 lines 24-33), and to monitor the concentration for deviations, such as at the end of use of the container (Hallberg col 8 line 56 – col 9 line 23) (recognize when a concentrate container is not connected, is empty, or when the concentrate container has fallen below a certain level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitoring of the solution and container of Hallberg into the degassing systems of Raiford and Polaschegg to provide a second container to achieve a longer operating time, and to monitor the saturation levels of the concentrate (Hallberg col 8 line 56 – col 9 line 23), and connect a second container (Hallberg col 7 lines 17-36), such that the detection of a low or empty container would initiate flushing a special air separation, as according to Raiford, residual air is often disposed within the container, a reduction of gasses within the container provides more space for the introduction of fluid (Raiford [0034-0035]).
With respect to claim 2, the dialysis machine of claim 1 is taught above. Raiford further teaches the mixing chamber is connected to concentrate lines through which concentrates move out of concentrate containers into the mixing chamber (the container 82 functions both as the concentrate container [0030], and the mixing chamber in one [0031]).
With respect to claims 3 and 13, the dialysis machine of claim 1 is taught above. Raiford teaches the fluid source 22 may include any appropriate type of fluid, a fresh water connection ([0021]), for the mixing chamber is connected to an RO water connection.
With respect to claim 8, Raiford further teaches a method of operating a dialysis machine in accordance with claim 1, characterized in that the valve is opened and closed once or a plurality of times in the operating state of the special air separation of the dialysis machine when the balancing chamber half of the balancing chamber in fluid communication with the line is in its high-pressure state ([0052-0056]).
With respect to claim 9, the method of claim 8 is taught above. The taught system teaches that the operating state of the special air separation is selected when a concentrate container is missing or is empty (Hallberg as noted above, Raiford [0052], pressure initiates flushing, [0008] intermittently flushing when gas is detected in the solution).
With respect to claim 10, the method of claim 8 is taught above. Raiford teaches the operating state of the special air separation is not selected when no concentrate container is missing or is empty (Hallberg as noted above, and Raiford [0058]).

Double Patenting
Claims 1-3, 8-10, and 13 of this application are patentably indistinct from claims 1, 5-7, 10-16, of Application No. 17/042,271. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 8-10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10-16, of Application No. 17/042,271 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the copending application requires a dialysis machine, with a mixing region, concentrate line, conductive element and a control unit, and conductive elements, corresponding to instant claim 1, including conductivity meter, it would have been obvious to one or ordinary skill in the art to include a conductivity meter, in view of the rejection to claim 1 above.
Claims 5 requires the limitations of a control unit initiating a special operating mode (special air separation) see instant claim 1; claims 6 and 13 require the special operating mode to be initiated when a measured value does not agree, see instant claim 1, special air separation initiated when concentrate is low or empty; claims 7 and 14 require a special air separation, see instant claim 1; claims 10 and 15 require opening and closing of a valve in a high pressure phase, see instant claim 1; claim 11 requires a fresh water, RO connection, see instant claims 3 and 13; claim 12 requires comparing of a conductance, see instant claim 1 rejection below, it would have been obvious to one or ordinary skill in the art to include a conductivity meter; claim 16 requires a normal mode, in the dead time, see instant claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koch (US PG Pub 2014/0209520).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777